Citation Nr: 1341882	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  08-10 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right foot disorder, claimed as residuals of a fracture.

2.  Entitlement to service connection for hepatitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 



INTRODUCTION

The Veteran served on active duty from July 1965 to March 1969.  He was assigned to a reserve component through 1971.  The Veteran enlisted in a reserve component in 1978 and had continuing reserve unit service of unverified types from 1978 to February 2002.  

The matters on appeal first came before the Board of Veterans' Appeals (Board) on appeal from a February 2002 rating decision of the RO in Nashville, Tennessee, that denied service connection for hepatitis and the residuals of fractures of both feet.  The Board Remanded the appeal in April 2012.

During the pendency of this Remand, the Appeals Management Center (AMC) granted service connection for a left foot disability, with metatarsalgia, and assigned an initial rating.  The Veteran has not disagreed with any aspect of this rating decision, and no issue regarding the left foot is before the Board on appeal at this time.  However, as the Veteran sought service connection for a bilateral foot disorder, to include of the left foot or of the right foot, the appeal for service connection for a right foot disorder remains on appeal, as explained further below.

The appeal for service connection for a disorder of the right foot is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDING OF FACT

There is no medical or lay evidence that hepatitis had its onset during a period of active service or during a period of performance of ACDUTRA or INACDUTRA; and, there is no competent evidence that the Veteran sustained an injury causally linked to hepatitis during a period of active, ACDUTRA, or INACDUTRA service.



CONCLUSION OF LAW

The criteria for service connection for hepatitis are not met.  38 U.S.C.A. §§ 101(24), 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is entitled to service connection for hepatitis.  Before the Board assesses the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) to notify and assist claimants for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Appellant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between a Veteran's service and the claimed disability; (4) degree of disability; and (5) effective date of the disability.  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran was provided with notice letters addressing the criteria for service connection in August 2006.  As noted in the Board's April 2012 Remand, the initial letter addressed service connection based on active duty.  Following the Board's 2012 Remand, a letter was issued in April 2012 which advised the Appellant of the criteria for service connection where the underlying service is reserve component service.  

Following notice which advised the Veteran of all elements of the claim, the issues were readjudicated, and the Veteran was accurately advised that no period of active service or ACDUTRA or INACDUTRA was linked to his claim for hepatitis.  The timing deficiency in the notice in this case was cured by the readjudication of the claims in September 2010.  See Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (2009).  Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.

The service treatment records for the Veteran's period of active service from 1965 to 1969 are associated with the claims files.  Service records were requested from the state headquarters of the reserve unit with which the Veteran served, and more than 100 pages of administrative, personnel, and periodic examination reports were received when the reserve unit responded in January 2013.  The unit indicated that the records provided were the complete records available for the Veteran.  The Veteran has been advised of the records that were received.  The Veteran has not indicated that the reserve component medical records are incomplete or suggested that any other records are available or locations from which additional records should be sought.  The duty to obtain service treatment records has been met.    

VA treatment records and laboratory reports from the date of the claim through 2007 are associated with the claims file.  All identified private clinical records were sought, and those are associated with the claims files.  The Veteran has not identified any relevant records which have not been sought.  The Veteran was notified that records verifying his pay status could be obtained from DFAS, if the Veteran could identify the time period of the alleged injury.  The Veteran did not provide additional information.  

The Board acknowledges that the Veteran has not been afforded a VA examination in connection with the claim for service connection for hepatitis.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are several factors for consideration, including whether there is evidence establishing that an event, injury, or disease occurred in service, whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

There is no evidence that the Veteran manifested hepatitis during active service, or during a period of performance of ACDUTRA or INACDUTRA.  The Veteran has provided evidence that a laboratory test conducted during his active service or while he was enlisted in a reserve component establishing an initial diagnosis of hepatitis.  He has not contended that hepatitis was manifested within one year following his active service or that he had chronic and continuing manifestations of hepatitis following active service.  There is also no medical evidence suggesting that hepatitis may be linked to a period of active service, ACDUTRA, or INACDUTRA.  Nor has he contended that such exists.  He has had not identified any period of ACDUTRA or INACDUTRA during which he may have been treated for hepatitis or during which an injury related to hepatitis may have occurred.  The Veteran only vaguely argues that his hepatitis is related to his military service.

Since there is currently no competent lay or medical evidence demonstrating that hepatitis may be related to the Veteran's service, including ACDUTRA or INACDUTRA, an examination to provide a medical opinion would be based on nothing more than speculation.  Indeed, even if the Veteran provided statements about the onset of hepatitis or the cause of hepatitis, which he has not, the examiner would be required to assess the Veteran's credibility in order to provide an opinion, since there is no objective evidence of record.  Since an examiner is not responsible for determinations of credibility, it would be fruitless to afford the Veteran medical examination, where the Veteran has been advised that medical opinion is required to support his lay belief of a linkage between performance of ACDUTRA or INACDUTRA and the claimed disorder, but has indicated that no additional evidence is available.  McLendon, supra.

Each action directed in the 2012 Board Remand has been completed, including association of reserve service records with the claims file.  The reserve records do not appear completed, but the response from the reserve component states that all available records have been provided.  No further action is required.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

Claim for service connection for hepatitis

Applicable law provides that service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military, naval, or air service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304. 

The term "active military, naval, or air service" includes active duty, and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training."  38 U.S.C.A. § 101(24); 38 C.F.R. §§ 3.1(d), 3.6(a).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Thus, when a claim is based on a period of ACDUTRA, there must be evidence that the individual concerned died or became disabled during the period of ACDUTRA as a result of a disease or injury incurred or aggravated in the line of duty.  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service" and the appellant would not achieve veteran status for purposes of that claim.  See 38 U.S.C.A. § 101(22, (24); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

Certain evidentiary presumptions, such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service--are provided by law to assist Veterans in establishing service connection for a disability or disabilities.  38 U.S.C.A. §§ 1111, 1112; 38 C.F.R. §§ 3.304(b), 3.306, 3.307, 3.309.  Additionally, if a Veteran served in combat, certain evidentiary burdens may be shifted.  38 U.S.C.A. § 1154.

However, the advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period); McManaway v. West, 13 Vet. App. 60, 67 (citing Paulson, 7 Vet. App. at 469-70, for the proposition that, "if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and Appellant does not achieve Veteran status for purposes of that claim."); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  


Facts and analysis

In his claim for service connection for hepatitis in 2001, the Veteran provided no information about "hepatitis" other than listing hepatitis as a disorder for which service connection was sought.  He identified certain providers who treated him.  The records obtained from those identified providers addressed only treatment of a foot disorder, and did not discuss hepatitis.  

The Veteran submitted a copy of an August 2001 VA outpatient treatment note which reflects that the Veteran provided a history of having hepatitis B "in 1989."  The 2001 treatment note reflects that laboratory examination of the Veteran's blood was conducted.  The Veteran's blood tested positive for hepatitis B core antibodies, which, the provider noted, was "expected."  See Dorland's Illustrated Medical Dictionary 106 (31st ed. 2007) (defining hepatitis B core antibodies as a response to infection by hepatitis B antigens; the definitions of antigens and antibodies related to hepatitis reflects that, once hepatitis B core antibodies are produced in response to infection with hepatitis, the antibodies continue to be present in the blood thereafter).  The VA provider also noted that this increased the Veteran's risk for hepatitis C, but did not assign a diagnosis of hepatitis C.

Service treatment records disclose no diagnosis or treatment of hepatitis.  This evidence is unfavorable to the claim.

The Veteran provided a record verifying that he was in drill status from April 14, 1983 to April 16, 1983.  The document reflects that the Veteran "was on active duty for training in Fort Steward, Georgia at the time of the injury."  The document does not state what the "injury" was.  However, related documents reflect that the Veteran was treated for foot pain during ACDUTRA in April 1983.  There were no findings related to hepatitis or a history of hepatitis.  

In its April 2012 Remand, the Board pointed out that the Veteran had not received specific notice regarding substantiation of a claim based on a period of ACDUTRA or INACDUTRA.  This notice was sent in April 2012.  The Veteran did not thereafter identify any additional evidence about the onset or incurrence of hepatitis or provider who treated him for hepatitis.  He did not identify any period of ACDUTRA or INACDUTRA during which he was treated for or disabled by hepatitis or received an injury related to incurrence of hepatitis.  

The AMC requested any record of treatment for hepatitis or a liver disorder from the medical centers where the Veteran was treated.  Records of laboratory examinations of the Veteran's blood from 2001 and after, but no provider identified the onset or cause of the Veteran's hepatitis.  

The Veteran reported that he was in service when the August 2001 examination of his blood was conducted.  Service administrative and personnel records reflect that the Veteran was enlisted in a reserve component when the 2001 laboratory test which disclosed a past hepatitis B infection was conducted.  However, the Veteran's contentions do not link the August 2001 examination of his blood to any period during which he was performing ACDUTRA or INACDUTRA duties, in either 2001 or 1989, or at some other time.  

While the evidence establishes that the Veteran has had a hepatitis B infection in the past, the records do not disclose when that infection was incurred or treated.  The records suggest that the Veteran was likely enlisted in a reserve component when he was treated for hepatitis, since the Veteran was enlisted in a reserve component from 1981 to 2002, a period of nearly 30 years.  However, service connection for a claimed disorder is not authorized based on enlistment in reserve service.  Rather, where a claimant was enlisted in a reserve component, service connection is authorized only for disease or injury incurred while the claimant was actually performing ACDUTRA or INACDUTRA service.  There is no lay or medical evidence linking any period of active service or any period of performance of ACDUTRA or INACDUTRA to hepatitis or an injury causally related to hepatitis.  

In January 2013, the reserve component in which the Veteran served provided approximately 100 pages of personnel records and periodic medical examinations, among other types of records.  The medical evidence does not include a reference to a diagnosis of hepatitis, treatment of hepatitis, or date of onset of hepatitis, or any other information which would link a current finding of residuals of hepatitis to any period or type of service.  This evidence is unfavorable to the Veteran, since it would be expected that the Veteran would report hepatitis, in later periodic examinations, if the Veteran incurred hepatitis or was treated for hepatitis during a period of ACDUTRA or INACDUTRA.  

In short, the Veteran's service treatment records from his active service and from ACDUTRA and INACDUTRA provide no evidence that hepatitis was incurred during a period of performance of military duties.  The Veteran has provided no other lay or medical evidence showing or tending to show that hepatitis or a disease or injury linked to hepatitis was incurred during performance of military duties.  In the absence of evidence showing such link, the law does not authorize VA to grant the Veteran's unsupported contention that he is entitled to service connection for hepatitis based on laboratory examination conducted during a period of enlistment in a reserve component.  The evidence is not in equipoise.  The claim must be denied.  

  
ORDER

The appeal for service connection for hepatitis is denied.


REMAND

The AMC determined that the grant of service connection for a neuroma disability of the left foot was an entirely favorable resolution of the claim for a bilateral foot disorder.  The AMC reasoned that, since the 10 percent evaluation initially assigned for neuroma, left foot, is the maximum schedular evaluation which may be assigned for bilateral neuroma, no further adjudication of the claim for service connection for a bilateral foot disorder was required.

However, the Veteran has not limited his claim for service connection for a right foot disorder to a claim for service connection for neuroma.  A 10 percent evaluation for a left foot disability is not the maximum rating assignable if the Veteran were granted service connection for a right foot disorder other than a neuroma.  Therefore, while the grant of service connection for a left foot disability is a determination which is favorable to the Veteran, it is not so entirely favorable that it resolves the claim for service connection for a bilateral foot disorder.  The Veteran is entitled to a supplemental statement of the case (SSOC) which addresses his claim for service connection for a right foot disorder.

Accordingly, the appeal is REMANDED for the following action: 

1.  The Veteran should be asked to identify all providers of treatment of a right foot disorder since June 2012, when VA examination was last conducted.  Obtain any identified records, with the Veteran's consent, as appropriate, or advise the Veteran that it is his responsibility to submit them.

2.  Review the record as a whole, including VA treatment records added to the file since the Board's April 2012 Remand.  Conducted any necessary development, including an addendum to the June 2012 VA examination or additional VA examination of the right foot, if necessary to adjudicate the claim.

3.  If the claim remains denied, a supplemental statement of the case addressing the claim for service connection for a right foot disorder must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review, if appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




____________________________________________
MICHAEL A. HERMAN  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


